—Order unanimously affirmed without costs. Memorandum: Family Court properly dismissed the custody petition for lack of subject matter jurisdiction (see, Domestic Relations Law § 75-d [1]). Petitioner’s allegations are insufficient to invoke jurisdiction on the ground that “it is necessary in an emergency to protect the child [ren]” (Domestic Relations Law § 75-d [1] [c] [ii]; cf., Matter of Maureen S. v Margaret S., 184 AD2d 159, 165). Because we conclude that the court lacked subject matter jurisdiction, it is unnecessary to address the other issues raised by petitioner. Petitioner’s remedy lies in seeking custody of the children in Missouri, their home State. (Appeal from Order of Seneca County Family Court, Bender, J. — Custody.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.